Citation Nr: 1728244	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  03-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a variously diagnosed skin disability (other than of the feet).

4.  Entitlement to a compensable rating for tinea pedis.

5.  Entitlement to increases in (10 percent prior to September 8, 2009; 30 percent from September 8, 2009; and 50 percent from December 16, 2010) ratings assigned for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to June 1971.  The increased rating matters (to include TDIU) are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The PTSD issue was originally before the Board on appeal from an April 2008 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 10 percent rating, effective November 21, 2006.  An October 2009 rating decision increased the rating to 30 percent, effective September 8, 2009, and a March 2011 rating decision further increased the rating to 50 percent, effective December 16, 2010.  The tinea pedis issue was originally before the Board on appeal from a January 2009 rating decision that granted service connection and assigned a 0 percent rating, effective April 10, 2002. 

These issues were before the Board in February 2012 when the Board, in part, denied higher ratings for tinea pedis and PTSD.  The Veteran appealed that decision to the Court, resulting in a January 2013 Joint Motion for Partial Remand (JMR) by the parties.  By a February 2013 Order, the Court remanded these matters for compliance with the instructions in the Joint Motion.  In July 2013 they were remanded by the Board for additional development.  (In the January 2013 JMR, the parties expressly abandoned any appeal with the denial of service connection for headaches, and the Court dismissed that matter in the February 2013 Order; that matter is no longer in appellate status.)  
The left knee matter is before the Board on appeal from an April 2008 rating decision that declined to reopen the claim.  In February 2012 the Board reopened the claim and remanded it (on de novo review) for additional development.  The remaining service connection claims are before the Board on appeal from a January 2015 rating decision.  

The matter of the Veteran's competency to manage funds has been raised by the record (in June 2017 and December 2014 VA examinations), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is well aware several matters on appeal were previously remanded (and regrets the delay in final adjudication that is inherent with a remand).  Nonetheless, because prior development has been inadequate and there has not been substantial compliance with the previous remand instructions, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)

Back

Based on the Veteran's combat experience, VA previously conceded that he jumped from an APC while in service.  The record reflects that he has a current diagnosis of lumbar spine degenerative disc disease.  (See, e.g., January 2017 VA treatment record.)  Given evidence of an incident in service and current disability, the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met; development for such an examination is necessary.  38 C.F.R. §  3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Left Knee

In the February 2012 remand, the Board directed that the examiner opine as to whether any current left knee disability was related to the conceded left knee injury during service (emphasis added).  On March 2017 VA examination, the examiner provided a negative nexus opinion premised (in part) on the conclusion that no injury was documented in the Veteran's service treatment records (STRs) - the very situation that the combat presumption provisions of 38 U.S.C.A. § 1154(b), applicable here, are designed to address.  As the examiner failed to offer a nexus opinion with respect to the conceded injury in service, remand for a new opinion is required.  See Stegall, supra.  

Additionally, on comprehensive re-review of the record, the Board found that the Veteran previously reported extensive private treatment for his left knee disability after separation from active service.  On June 2004 Board remand (prior to the last final denial of this matter), the AOJ was instructed to request that the Veteran provide information and releases necessary for VA to obtain private treatment records from Dr. Amawicz in Wade Park, who the Veteran reported had diagnosed and treated a left knee disability.  (See November 2003 hearing transcript, pages 7-8).  This information is critical, as an October 2002 VA examination was negative for any knee disability, but the Veteran has alleged symptoms beginning during active service and persisting since that time.  (See, e.g., November 2002 notice of disagreement).  The AOJ requested the information/releases in June 2004 and April 2005 correspondence; the Veteran declined to respond.  As this matter is being remanded for development on the merits, the Board finds it appropriate that the Veteran should be again asked to provide releases for records of treatment from Dr. Amawicz (or any other pertinent private treatment provider).  (The Veteran is advised that a governing regulation, 38 C.F.R. §  3.158, provides that where evidence, including releases for private records, requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.)
Skin Other Than Feet

The record reflects that the Veteran has reported, and has received diagnosis of, skin conditions affecting parts of his body other than his feet.  He asserts, generally, that these conditions are either part of, or secondary to, his service-connected tinea pedis, or are related to Agent Orange exposure (qualifying service is documented on his DD Form 214).  The most recent VA examination to consider any skin disability (October 2015) did not consider any disability other than tinea pedis, and prior examinations did not provide adequate nexus opinions.  Consequently, a remand for a new examination to secure an adequate nexus opinion is required.  

Tinea Pedis

On July 2013 remand, the Board noted that the period under consideration with respect to this claim extends to April 2002, which is prior to the August 2002 and October 2008 revisions in the applicable Diagnostic Codes.  Thus, the Veteran is entitled to a rating under either the prior or any revised (from their effective dates, if such are more favorable) criteria.  See VAGOPREC 3-2000.  Under the pre-August 30, 2002, Code 7806 criteria, "constant itching" is a pertinent element of the rating criteria for a higher disability rating, and the examiner was directed to address whether the service-connected tinea pedis (as opposed to skin disabilities affecting areas other than the feet) was manifested by "constant itching" during any period on appeal and, if so, to identify such periods.  

On October 2015 VA examination, the examiner did not address the question posed by the Board.  Consequently, a remand for corrective action is required.  See Stegall, supra.  

Additionally, the Veteran has reported that his service-connected tinea pedis causes pain, which in turn causes disturbed sleep and requires use of pain medication.  (See, e.g., November 2010 correspondence (stating that he requires pain medication for his foot condition) and March 2008 VA examination (feet cause sleep impairment.))  If such symptoms are attributable to his service-connected tinea pedis, referral for an extraschedular rating may be warranted.  
The Veteran is competent to report symptoms capable of lay observation, such as pain.  However, he has not indicated that he has the requisite training and experience to opine regarding the etiology of such symptoms, and the record reflects other possible etiologies for his foot pain.  (See, e.g., January 2017 VA treatment record (noting suspected neuropathy) and February 2011 VA treatment record (noting chronic arthralgias of the back, knee, and feet, likely related to osteoarthritis)).  On remand, the examiner should comment as to whether the Veteran's reported foot pain is related to his service-connected tinea pedis.

PTSD

In June 2017, the Veteran was afforded a VA examination to assess the severity of his PTSD.  The AOJ did not subsequently readjudicate the matter, and the Veteran did not affirmatively waive such readjudication.  As additional development is necessary, the matter will be remanded at this time (with no prejudice to the Veteran.)

While the Veteran's Social Security Administration (SSA) records indicate that he became disabled and left his prior employment with the Chicago Transit Authority (CTA) due to a back disability, he has since asserted that he was repeatedly disciplined at work for negative behavior resulting from his PTSD symptoms.  (See, e.g., September 2009 VA examination.)  As the parties agreed in the January 2013 JMR that the Board must consider symptoms manifesting during the Veteran's employment (even though he retired several years prior to the period for consideration on appeal, which began in November 21, 2006,) and the Veteran has argued that the alleged professional discipline supports an initial 70 percent rating (see June 2013 correspondence, page 8), remand for the Veteran's employment records is warranted.  See Stegall, supra.  (The Veteran is again advised that a governing regulation, 38 C.F.R. §  3.158, provides that where evidence, including releases for private records, requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.)

Additionally, on June 2017 VA examination, the examiner opined that the Veteran exhibited occupational and social impairment with deficiencies in most areas, which represents a significant increase in severity from prior examinations, yet stated that he was improved on medication; the discrepancy between these findings was not resolved.  Additionally, the examiner did not address the discrepancy with recent VA treatment records, which note negative depression and PTSD screens.  (See, e.g., January 2017, April 2016, and September 2015 VA treatment records.)  Consequently, a new examination and opinion is warranted.

TDIU

The matter of entitlement to a TDIU rating is inextricably intertwined with the matter of the ratings assigned for PTSD and tinea pedis (remanded herein) and must be deferred pending resolution of those claims.

Finally, the record suggests that the Veteran continues to receive VA (and possibly private) treatment for the disabilities at issue.  Records of ongoing treatment for disabilities for which service connection and increased ratings are sought are clearly pertinent (and may be critical) evidence, and must be obtained.  Notably, VA records are constructively of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to submit authorization and release forms for VA to obtain private treatment records from Dr. Amawicz and any other pertinent private treatment providers.  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request).  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete, and afford him opportunity to complete it.

If he provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If the private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. § 3.158(a).

2.  In addition, updated records of VA treatment for the disabilities at issue must be secured for the record.

3.  The AOJ should also ask the Veteran to provide releases for VA to contact his last employer (CTA) to ascertain the impact of his PTSD on his employment, including all records of disciplinary action.  He must be informed that if he does not submit the authorization forms sought as requested, the claim will be processed under 38 C.F.R. § 3.158  as abandoned.

If the Veteran provides the identifying information and releases sought, the AOJ should ask CTA to provide all records pertaining to disciplinary action taken against the Veteran, to specifically include being written up for rudeness.

4.  After the record is determined to be completed, the AOJ should arrange for an orthopedic examination of the Veteran (by a physician who has not previously examined him) to determine the nature and likely etiology of any current back or left knee disability (to include traumatic arthritis), and specifically whether either is related to his conceded jump from an APC in service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed appropriate should be completed.  

Based on examination and interview of the Veteran and review of the claims file, the examiner should prepare an opinion that responds to the following:

(a) Please identify (by diagnosis) each back and left knee disability entity shown.

(b) Please identify the t likely etiology for each back and left knee disability entity diagnosed, and specifically opine whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's conceded jump from an APC while firing a gun in combat or to any other event in service?  In responding the examiner is asked to address a July 1968 STR noting side and back pain.

The examiner is asked to explain the rationale for all opinions, citing to the record and medical literature, as appropriate.  The examiner is examiner is advised that the alleged event in service (a jump from an APC) is conceded and that a lack of documented treatment for back and knee disability during active service is not fatal to the Veteran's claim.  If the opinion is to the effect that the Veteran's current back and left knee disabilities are unrelated to events in service, the explanation should include some discussion of the etiology deemed more likely (and why that is so).  

5.  The AOJ should also arrange for the Veteran to be examined by a dermatologist (who has not previously examined the Veteran)  to determine the severity of his service-connected tinea pedis and the nature and likely etiology of all other skin disabilities found on examination or shown in the clinical record.  The examiner must be provided a copy of all applicable criteria for rating tinea pedis, scars, and foot disability generally, to specifically include the versions of Diagnostic Codes 7800-7813 in effect prior to August 30, 2002, as revised effective August 30, 2002, and as revised effective October 23, 2008.   

The examiner should obtain a complete history from the Veteran, to include the types of medications that have been used/prescribed to treat his tinea pedis, review his entire record (to specifically include this remand, his STRs, postservice treatment records, and any prior medical opinions of record), and respond to the following:

(a)  Please identify (by diagnosis) each skin disability entity (other than tinea pedis) shown on examination or documented in the record at any time since April 2002, to specifically include addressing the Veteran's complaints/prior diagnoses of itching; rashes/dry skin on the torso, back, hips, groin, legs and arms; tinea cruris; eczema; absent hair on extremities/alopecia areata; stretch marks; hyperpigmentation; dermatitis of the hands and feet; and complexion changes.
(b) Please identify the most likely etiology for each skin disability entity (other than tinea pedis) diagnosed, and specifically opine whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's active service, to include conceded Agent Orange exposure, or to his service-connected tinea pedis.  If not, please identify the etiology considered more likely.

(c) Please discuss the severity of the Veteran's service-connected tinea pedis since April 10, 2002.  The findings reported must be sufficiently detailed to allow for rating under all applicable criteria.  The examiner should discuss whether the Veteran's service-connected tinea pedis (separate from any other skin disability) was itself manifested by "constant itching" during any portion of the period on appeal, to include comment on the Veteran's November 2002 statement that his "skin always itches," and should include questions about the history and constancy of itching associated with the service-connected tinea pedis during the interview of the Veterans.  

The opinion should identify any (and all) periods (from 2002 to the present) when the service-connected skin disability was manifested by "constant itching" or any other pertinent criteria in the prior versions of the Diagnostic Code under consideration (e.g., exfoliation, lesions, exudation, ulceration, or systematic/nervous manifestations).  The opinion must also address the Veteran's contention that his service-connected tinea pedis causes pain that disturbs his sleep and requires use of pain medication.

The examiner must explain the rationale for all opinions, citing to supporting factual data.
6.  The AOJ should also arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist who has not previously examined the Veteran to assess the current severity of his service-connected PTSD.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency and severity of psychiatric symptoms found.  The report should include discussion of any additional psychiatric symptoms not previously noted and any increase in the severity of PTSD symptoms since November 21, 2006.  In that regard, the examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should comment regarding the presence or absence of each listed symptom in the criteria for ratings for mental disability in excess of 10 percent (prior to September 8, 2009,) 30 percent (from September 8, 2009, through December 15, 2010,) or 50 percent (from December 16, 2010,) as well as any other symptoms of similar gravity found on examination/in the record, but not listed in the rating criteria.  If a symptom noted is/was present, note its severity and frequency. 

The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning and identify whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case). 

The examiner should also specifically comment on any discrepancies between the psychiatric disability picture presented by VA treatment records/examination reports, that portrayed by private treatment records/opinions, and that provided in lay testimony from the Veteran (or any others), to include reconciling any discrepancies between:

* the Veteran's lay testimony that he was written up at CTA for rudeness resulting from his PTSD;

* the Veteran's lay testimony that he had homicidal impulses on the job (e.g., considered killing his supervisor);

* the Veteran's report on June 2017 VA examination that he had hallucinations currently and while working;

* the June 2017 VA examiner's finding that the Veteran's inability to repeat digits backwards and neglect of appearance/hygiene are symptoms of his PSTD;

* a January 2017 VA treatment record noting negative PTSD and depression scores;

* consistent reports of positive family and social relationships;

* the January 2004 VA examination (denying delusions, hallucinations, suicidal and homicidal ideation; reporting that recollections of Vietnam do not affect functioning; and assigning a GAF of 70);

* the March 2008 VA examination (denying delusions, hallucinations, suicidal and homicidal ideation, hygiene impairment, or obsessive behavior; suggesting learning impairment; noting short attention span and normal memory; and assigning a GAF of 65);

* the September 2009 VA examination (presenting a newspaper article about war dead he has difficulty not thinking about; easily distracted; good impulse control/no violence; able to maintain personal hygiene and memory normal; difficulty gauging symptom severity due to manner; below average intelligence and poverty of thought content; and assigning a GAF of 55); 

* the December 2010 VA examination (thought content unremarkable; no obsessive behavior; didn't interpret proverbs appropriately; diminished concentration and attention span; and assigning a GAF of 53); 

* and the December 2014 VA examination (difficulty understanding complex commands; normal memory/concentration; anxiety and depression testing scores inconsistent with reporting and presentation on interview; difficulty expressing himself; fairly unsophisticated and concrete.) 

The examiner must explain the rationale for all opinions, citing to supporting factual data.

7.  The AOJ should then review the record, arrange for any additional development suggested by the record (e.g., additional examination or referral for extraschedular consideration, if indicated), and readjudicate (under 38 C.F.R. § 3.158(a) for the left knee and PTSD claims, if applicable) the claims remaining on appeal.  If any remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  [If the Veteran does not provide the records releases for Dr. Amawicz or his employment sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply to the issue of service connection for left knee disability or the rating assigned for PTSD, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

